UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4549


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TYSHIK-KEE WILLIAMS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:13-cr-00017-D-1)


Submitted:   April 30, 2014                    Decided:    May 12, 2014


Before KEENAN    and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bradley L. Henry, BREEDING & LODATO, LLC, Knoxville, Tennessee,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Yvonne Watford-McKinney, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyshik-Kee            Williams          pled      guilty,         without       a    plea

agreement,      to         one    count     of          possession        of    a     firearm       and

ammunition as a convicted felon and two counts of distribution

of heroin.        The district court upwardly departed from Williams’

advisory       Guidelines              range,        pursuant        to        U.S.     Sentencing

Guidelines      Manual           (“USSG”)       §    4A1.3(a)(1),          p.s.       (2012),      and

sentenced Williams as a de facto career offender to a total of

240 months’ imprisonment.                   On appeal, Williams argues that his

sentence   is         procedurally        and       substantively          unreasonable.             We

affirm.

             We review a sentence for reasonableness, applying “an

abuse-of-discretion standard.”                       Gall v. United States, 552 U.S.
38,   51   (2007).               The    court       first      reviews         for    “significant

procedural error,” and if the sentence is free from such error,

it then considers substantive reasonableness.                                   Id.     Procedural

error includes “improperly calculating[] the Guidelines range,

. . . failing to consider the [18 U.S.C.] § 3553(a) [(2012)]

factors,   .      .    .    or    failing       to      adequately        explain      the       chosen

sentence.”        Gall, 552 U.S. at 51.                       “Substantive reasonableness

examines the totality of the circumstances to see whether the

sentencing court abused its discretion in concluding that the

sentence     it        chose       satisfied            the    standards         set     forth      in



                                                    2
§ 3553(a).”            United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

                 A     district    court      may       upwardly     depart     from   an

applicable Guidelines range “[i]f reliable information indicates

that       the   defendant’s       criminal       history    category     substantially

under-represents           the    seriousness       of    the   defendant’s     criminal

history or the likelihood that the defendant will commit other

crimes.”             USSG § 4A1.3(a)(1), p.s.             Here, the district court

explained at length its reasons for the departure.                            See United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (discussing

district             court’s     obligation        to      conduct     “individualized

assessment” of facts).              The court emphasized Williams’ extensive

record of violent conduct, his past involvement with firearms

and narcotics, and his likelihood for recidivism. 1                       The district

court found that Williams was “an active gang member” (J.A. at

145), 2 who sold heroin and provided “muscle for the gang.”                        (J.A.

at 159).         The district court also found that Williams continued

his    gang      activities       following    his       incarceration,    as   Williams

       1
       Williams argues that he was classified as a de facto
career offender, based on prior North Carolina convictions for
common law robbery, in violation of United States v. Davis, 720
F.3d 215 (4th Cir. 2013).    This argument is meritless, as the
district court explicitly stated that it did not rely solely on
these convictions in upwardly departing. See id. at 220.
       2
       “J.A.” refers to the joint appendix filed by the parties
on appeal.



                                              3
“talk[ed] to fellow gang members about robbing people to get

bond money and [made] threats from inside.”                        (Id.).     Finally,

the district court highlighted Williams’ lack of education and

employment.       Thus, our review of the record leads us to conclude

that    the    district   court     did   not   err    in        applying   an    upward

departure based on prior uncharged criminal conduct, see USSG

§ 4A1.3(a)(2), p.s., and that there is no procedural infirmity.

Further, because the district court’s determination warrants our

deference, see United States v. Jeffery,                    631 F.3d 669, 679-80

(4th Cir. 2011), we conclude that the district court did not

abuse    its    discretion    and    that     the   upward        departure       is   not

substantively unreasonable.

               We therefore affirm the district court’s judgment.                      We

dispense       with    oral   argument      because        the     facts    and    legal

contentions      are   adequately    presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          4